        4:19-bk-16629 Doc#: 42 Filed: 09/08/20 Entered: 09/08/20 16:05:12 Page 1 of 1
                                                                                                    SK    /304A
                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF ARKANSAS
                                          CENTRAL DIVISION
In re: JEREMY F FAIRCHILD and ASHLEY M FAIRCHILD                                Case No: 4:19-bk-16629 J

                                OBJECTION TO CONFIRMATION OF PLAN
                            AS AMENDED PRE-CONFIRMATION ON 08/19/2020


     Comes now Mark T. McCarty, Standing Chapter 13 Trustee who would show the Court the following for
which relief is sought. It is reasonably believed and the proof will show that the Chapter 13 petition and plan
fail to comply with the following:
      1. 11 U.S.C. §1325(a)(1). The plan does not comply with the provisions of Chapter 13 and with
      the other applicable provisions of the Bankruptcy Code. Debtors have failed to schedule the
      debt owed to Arvest Bank that is secured by business assets of Central One Service,
      LLC. Debtors have also failed to disclose Jeremy Fairchild's involvement with this entity
      in the SOFA.

      2. 11 U.S.C. §1325(a)(1). The plan does not comply with the provisions of Chapter 13 and with
      the other applicable provisions of the Bankruptcy Code. Debtors have failed to disclose all
      bank accounts on amended Schedule B. Based upon records provided to the Trustee,
      there are 4 personal accounts and one business account. Also, based upon information
      provided, the balances at filing listed on amended Schedule B are not accurate and
      should be amended. Until amended Schedule B is filed with all information accurately
      provided, the Trustee is unable to determine a best interest requirement for the case.

   Because the plan and petition fail to comply with applicable provisions of the Bankruptcy Code, the
case should be dismissed pursuant to 11 U.S.C. §1307 or the confirmation should be denied and the
debtor given an opportunity to submit a modified plan within reasonable time.

      PREMISES CONSIDERED, Mark T. McCarty , Standing Chapter 13 Trustee prays:
      1. That the Court set this objection for a hearing.
      2. That the Court either dismiss the Chapter 13 case pursuant to 11 U.S.C. §1307 or deny
      confirmation and grant the debtor a reasonable time in which to submit a modified plan .
      3. That the Chapter 13 Trustee be granted such other and further relief to which he may be entitled .

Dated: 9/8/2020                                                              /s/ Mark T. McCarty
                                                                           CHAPTER 13 TRUSTEE
cc:       Jeremy F Fairchild and
             Ashley M Fairchild
          P O Box 6692
          North Little Rock, AR 72124-6692
          Brian C Wilson (Noticed by ECF)
          P O Box 3098
          Little Rock, AR 72203
